MEMORANDUM***
Rufina Zavala Pulido and Everardo Cervantes, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s denial of their application for asylum and withhold*882ing of removal. We have jurisdiction under 8 U.S.C. § 1252. We have jurisdiction to review due process challenges, and review de novo. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition.
Petitioners’ first contention that the BIA’s summary affirmance process violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Petitioners’ contention that the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”) apply to them because they applied for asylum before the effective date of the permanent rules of the IIRIRA and that it was a denial of due process to place them in removal proceedings is foreclosed by Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003) (holding that an alien does not have a settled expectation of being in deportation proceedings if the INS filed the charging document after April 1, 1997, and that placing an alien in removal proceedings does not violate his due process rights). See also Jimenez-Angeles, 291 F.3d at 602 (holding that alien did not have settled expectation of being placed in deportation rather than removal proceedings).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Salvador-Calleros v. Ashcroft, 389 F.3d 959 (9th Cir. 2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.